OFFICE OF THE ATTORNEY GENERAL

                        State of California


                       JOHN K. VAN DE KAMP

                         Attorney General


             ______________________________________

            OPINION            :

                               :        No. 90-302

               of              :

                               :        SEPTEMBER 26, 1990

      JOHN K. VAN DE KAMP      :

        Attorney General       :

                               :

       RONALD M. WEISKOPF      :

    Deputy Attorney General    :

                               :

_________________________________________________________________
_______________

          THE HONORABLE ROBERT C. FRAZEE, MEMBER OF THE ASSEMBLY,

has requested an opinion on several questions relating to the

operation of golf carts on local streets and highways which we have

combined in paraphrase as follows:


          1. To what extent does State law permit golf carts

     to be operated on local public streets and highways in

     the absence of local legislative action under section

     21115 of the Vehicle Code to designate portions of local

     streets and highways for combined use by golf carts and

     regular vehicular traffic? 


          2. To what extent may local authorities extend or

     restrict the operation of golf carts on local streets and

     highways under their jurisdiction?


                           CONCLUSIONS


           1.  Golf carts may be operated on local streets and

highways with speed limits of 25 miles per hour or less despite an

absence of local action under section 21115 of the Vehicle Code, if

the carts are registered with the Department of Motor Vehicles,

bear a license plate issued by the Department, and are properly

equipped.


          2. If a local authority does act under section 21115 of

the Vehicle Code to designate certain portions of local highways

for combined use by golf carts and regular vehicular traffic, then

golf carts that are not registered with the DMV, and that are not

equipped as required by the Vehicle Code (if not operated during

                                1.                            90-302

darkness), may be operated on those designated portions of highway.

Under subdivision (c) of section 21101 of the Code, local

authorities may prohibit the operation of golf carts on particular

local streets and highways if circumstances warrant. Section 21115

of the Code does not authorize local authorities to ban golf carts

from operating on any public street or highway having a speed limit

of 25 miles per hour or less within their jurisdiction, if the

carts have been registered with the Department of Motor Vehicles,

bear a license plate issued by the Department, and are properly

equipped.    Nor does the section permit local authorities to

authorize the use of golf carts on any public highway under their

jurisdiction with a speed limit in excess of 25 miles per hour,

including the operation of the carts in a crossing zone which

traverses such a highway. 


                             ANALYSIS


          Residents of several communities in the State would like

to drive their golf carts on local streets from their homes to

nearby golf courses, in part because there are insufficient

facilities at the courses to store them. At present the legality

of their doing so is questioned because of uncertainty in the

interrelationship of two sections of the Vehicle Code that deal

with the operation of golf carts on local streets and highways. The

purpose of this Opinion is to dispel that uncertainty.1


          Section 21716 of the Code provides that "No person shall

operate a golf cart on any highway except in a speed zone of 25

miles per hour or less." Under section 21115, local authorities

may permit golf carts to be operated along with regular vehicular

traffic on certain highways within their jurisdiction, under such

rules and regulations as the local authority may prescribe. The


     1
      As a preliminary matters we note the following: 


      (a) Unidentified references to code sections in this Opinion

refer to sections of the Vehicle Code.


      (b) When we speak of golf carts, we do so as the Legislature

has, as meaning "a motor vehicle having not less than three wheels

in contact with the ground, having an unladen weight less than

1,300 pounds, which is designed to be and is operated at not more

than 15 miles per hour and designed to carry golf equipment and not

more than two persons, including the driver. (§ 345; Stats. 1968,

ch. 1303, p. 2456, § 1; emphasis added.)


      (c) Since for Vehicle Code purposes the term "highway" also

includes "street" (§§ 100, 360) and vice versa (§ 590), we will use

them interchangeably as well to mean "a way or place of whatever

nature, publicly maintained and open to the use of the public for

purposes of vehicular travel." (§§ 360, 590.) 

                                2.                            90-302

section specifically gives local authorities the power to set speed

limits on local highways designated for that combined use.2


          The interworking of sections 21716 and 21115 thus

presents various possibilities regarding the legality of operating

golf carts on local public streets and highways absent local

action, and the scope of local authority to affect the operation of

golf carts on local streets in general. This gives rise to our two

questions:   To what extent may golf carts be operated on local

public streets and highways in the absence of local legislative

action under section 21115 of the Vehicle Code, and to what extent

may local authorities extend or restrict the operation of golf

carts on local streets and highways within their boundaries? 


          General Background. Before directly addressing the two

questions, it is perhaps best to set forth the general background

in which they both are set and which affects the resolution of

each. This will involve carefully examining the wording of the

pertinent Code sections and the legislative background in which

they were wrought. The excursion will be somewhat detailed and

lengthy, but it will clarify matters and stand us in good stead

when we come to answer the particular questions. 


          We first look to the wording of the sections.       (Cf.

People v. Belleci (1979) 24 Cal. 3d 879, 884; Moyer v. Workmen's

Compensation Appeals Board (1973) 10 Cal. 3d 222, 230; Steilberg v.

Lackner (1977) 69 Cal. App. 3d 780, 785; Rich v. State Board of

Optometry (1965) 235 Cal. App. 2d 591, 604.)


          Section 21716. Section 21716 provides, as it has since

it was first adopted in 1968, that 


          "No person shall operate a golf cart on any highway

     except in a speed zone of 25 miles per hour or less."

     (Stats. 1968, ch. 1303, p. 2457, § 4.) 


          The section thus consists of a negative prohibition ("No

person shall operate a golf cart on any highway....") followed by

an exception to that prohibition ("... except in a speed zone of 25

miles per hour or less.").      There it is noteworthy that the

Legislature has used the word "any" to describe the "highways" on

which no person may operate a golf cart except in a speed zone of

25 miles per hour or less. The use of that indefinite adjective

indicates that the Legislature meant for the section's coverage to


      2
       For purposes of the Vehicle Code, "local authorities" is

defined as "the legislative body of every county or municipality

having authority to adopt local police regulations." (§ 385.) In

67 Ops.Cal.Atty.Gen. 145, 148 (1984) we concluded that rubric would

include a community services district that owns and maintains a

road system.

                                3.                            90-302

be very broad and apply, without restriction or limitation, to all

"highways" in the State over which it had power to legislate. (Cf.

Emmolo v. Southern Pacific Co (1949) 91 Cal. App. 2d 87, 92; 72

Ops.Cal.Atty.Gen. 216, 222-223 (1989); 68 Ops.Cal.Atty.Gen. 28, 31

(1985); 64 Ops.Cal.Atty.Gen. 192, 202 (1981); 20 Ops.Cal.Atty.Gen.

31, 33 (1952).) Since the word "highway" when used in the Vehicle

Code also includes streets (Veh. Code, § 360), the section would

also apply, without restriction or limitation, to all streets in

the State over which the Legislature had the power to legislate. 


          In section 21 of the Vehicle Code the Legislature has

expressed its plenary power and a State preemption over the

regulation and control of traffic on all highways and streets in

the state, including those under the jurisdiction of local

authorities.3 (See Rumford v. City of Berkeley (1982) 31 Cal. 3d
545, 551; County of Los Angeles v. City of Alhambra (1980) 27
Cal. 3d 184, 189; Pipoly v. Benson (1942) 20 Cal. 2d 366, 371; City

of Lafayette v. County of Contra Costa (1979) 91 Cal. App. 3d 749,

755, 756; Mervynne v. Acker (1961) 189 Cal. App. 2d 558, 561-562; 73

Ops.Cal.Atty.Gen. 13, 14-16 (1990); 68 Ops.Cal.Atty.Gen. 101, 102

(1985); 67 Ops.Cal.Atty.Gen. 1, 4, 5-6; 64 Ops.Cal.Atty.Gen. 707,

709-710 (1981); 55 Ops.Cal.Atty.Gen. 178, 179 (1972).)     Section

21716 would therefore apply to all local streets and highways in

the State: Under its general prohibition, no person could drive a

golf cart on any local street except in a speed zone of 25 miles

per hour or less. That would preclude the operation of golf carts

on local streets having speed limits of more than 25 miles per

hour. 


          Section 21115. We turn next to the wording of section

21115. There we see an example of the exception in section 21 that

although the State has preempted the regulation of traffic on local

streets and highways, local authorities may undertake to regulate

traffic on local streets if they have been expressly authorized to

do so in the Vehicle Code. (Cf. Veh. Code, § 21; Rumford v. City

of Berkeley, supra, 31 Cal.3d at 550; City of Lafayette v. County

of Contra Costa, supra, 91 Cal.App.3d at 749; 73 Ops.Cal.Atty.Gen.

13, 15, 16, supra; 68 Ops.Cal.Atty.Gen. 101, 102, supra.)        In

section 21115 the Legislature has given local authorities express

power to designate particular portions of highways for combined use


     3
      Section 21 of the Code provides as follows:


          "Except as otherwise expressly provided, the

     provisions of this code are applicable and uniform

     throughout   the  state   and   in   all  counties   and

     municipalities therein, and no local authority shall

     enact or enforce any ordinance on the matters covered by

     this code unless expressly authorized therein."



                                4.                            90-302

by golf carts and regular vehicular traffic and to prescribe speed

limits for them.    The section, with its sentences numbered to

facilitate future reference, currently provides as follows:


          "[1]If a local authority finds that a highway under

     its jurisdiction is located adjacent to, or provides

     access to, a golf course and between the golf course and

     the place where golf carts are parked or stored or is

     within or bounded by a real estate development offering

     golf facilities and is designed and constructed, so as to

     safely permit the use of regular vehicular traffic and

     also the driving of golf carts on the highway, the local

     authority may, by resolution or ordinance, designate the

     highway or portion of the highway for combined use and

     prescribe rules and regulations which shall have the

     force of law. [2]No highway shall be so designated for

     a distance of more than one mile from the golf course if

     the highway is not located within a development or beyond

     the area of a development, provided, the finding of the

     local authority in this respect shall be conclusive.

     [3]Upon the designation becoming effective it shall be

     lawful to drive golf carts upon the highway in accordance

     with the prescribed rules and regulations. [4]The rules

     and regulations may establish crossing zones and speed

     limits and other operating standards      but shall not

     require that the golf carts conform to any requirements

     of this code with respect to registration, licensing, or

     equipment, except that if operated during darkness the

     golf cart shall be subject to the provisions of Section

     24001.5 regarding equipment.


          "[5]The rules and regulations shall not be effective

     until appropriate signs giving notice thereof are posted

     along the highway affected.


          "[6]A `real estate development offering golf

     facilities,' for purposes of this section, means an area

     of single-family or multiple-family residences, the

     owners or occupants of which are eligible for membership

     in, or the use of, one or more golf courses within the

     development by virtue of their ownership or occupancy of

     a residential dwelling unit in the development." (Stats.

     1968, ch. 1303, p. 2456, § 1; as amended by Stats. 1970,

     ch. 972, p. 1507, § 1; Stats. 1977, ch. 124, p. 560, § 1,

     Stats. 1989, ch. 389, p. ___, § 1; emphasis & sentence

     numbering added.)


Before discussing the    interplay of this      section with      the

prohibition of section   21716 we try first     to understand     its

wording. 



                                5.                            90-302

          The first sentence of section 21115 gives local

authorities power to designate certain highways under their

jurisdiction for combined use by golf carts and regular vehicular

traffic, and to prescribe rules and regulations for them. It also

sets forth three criteria which must be met in order for a local

authority to so act. The first is that the highway must be one

that is under the "jurisdiction" of the local agency, i.e., it must

be a highway within the road system of the local agency and one for

which the agency is responsible. (Cf. Gillespie v. City of Los

Angeles (1950) 36 Cal. 2d 553, 559; 64 Ops.Cal.Atty.Gen. 335, 338

(1981); see also, 67 Ops.Cal.Atty.Gen. 145, 148, supra ["It is

appropriate that the local public entity responsible for

maintenance of particular public roads should have a measure of

control over their use".].) This condition removes state highways

from the purview of section 21115.4


          The second condition precedent for invocation of local

authority under section 21115 involves the location of the highway:

the highway must either (i) be adjacent to (or provide access to)

a golf course and be between the golf course and the place where

golf carts are stored, or (ii) be within a real estate development

offering golf facilities, as defined in sentence #6 of the section.

The third criterion involves the design and construction of the

highway: it must be designed and constructed so as to permit golf

carts and regular vehicular traffic to safely use it together.

(Cf. § 627 ["engineering & traffic survey"].)      Again, if these

three criteria are met a local authority may designate a particular

highway or portion thereof for combined golf cart and regular

traffic use and prescribe rules and regulations for it. 


          Sentence #2 of section 21115 confines the length of

highway which may be so designated.


          Sentence #3 of section 21115 spells out the consequences

of the designation:     once the highway or portion of it is

designated for combined use by golf carts and regular vehicular

traffic, "it [becomes] lawful to drive golf carts upon [it] in

accordance with the prescribed rules and regulations [that the

local agency may adopt]." Under sentence #4 of the section, those

rules and regulations may include the establishment of "crossing


      4
       California's road network may basically be categorized as

consisting of state highways, county highways, and city streets.

(See generally, 37 Cal.Jur.3d Highways and Streets, §§ 13-20.)

Under the Streets and Highways Code, with which the provisions of

the Vehicle Code are in pari materia and must be construed together

(cf. Gillespie v. City of Los Angeles, supra, at 558; 64

Ops.Cal.Atty.Gen. 335, 339 fn. 3), a "state highway" is defined as

"any highway which is acquired, laid out, constructed, improved or

maintained    pursuant    to    constitutional    or    legislative

authorization." (Sts. & Hy. Code, § 24; cf., id., div. 1.) 

                                6.                            90-302

zones and speed limits and other operating standards" governing

traffic on the highway. However, they may not require that the

golf carts conform to any requirement of the Code with respect to

registration, licensing, or equipment --except that if operated

during darkness, the carts must conform to the provisions of

section 24001.5 regarding equipment.5


          With sections 21716 and 21115 thus in mind, we can

proceed to juxtapose them. Section 21716 is cast in general terms

and applies to all streets and highways in the State. It clearly

prohibits the operation of a golf cart on any highway except in a

speed zone of 25 miles per hour or less.          We saw how that

prohibition would apply to local streets and highways. However,

under section 21115 local agencies may permit golf carts to use

certain streets and highways under their jurisdiction together with

regular vehicular traffic (§ 21115, sent. #1), and the section

gives them specific authority to establish speed limits and other

rules and regulations to govern the traffic on those streets and

highways (id., sent. #4). While the section restricts the location

and length of the highways which may be so designated (id., sents.

#s 1 & 2), it makes no mention of restricting the speed limits

which may be set by local authorities for them.       In fact, the

section also specifically provides that when a street or highway is

designated for such combined use, "it shall be lawful to drive golf

carts upon [it] in accordance with the prescribed rules and

regulations." (Id., sent. #3.) 


          Section 21115 thus makes lawful what would otherwise be

unlawful, and therein lies part of the confusion which prompts our

questions: If one could already lawfully drive golf carts upon

local streets and highways with speed zones of 25 miles per hour or

less, what more could the Legislature have intended for section

21115 to do toward making that activity lawful?          Might the

Legislature have intended that section 21716 operate only after a

local authority had acted under section 21115 to permit the driving

of a golf cart upon a local street or highway, thus essentially

giving local authorities a veto over the use of golf carts on


    5
     Division 12 of the Code sets forth the equipment requirements

for "all vehicles ... when upon the highways." (§ 24001.) Section

24002 provides that "it is unlawful to operate any vehicle ...

which is not equipped as required by [the] Code." Section 24001.5

provides that "a golf cart as defined in Section 345 shall only be

subject to the provisions of [division 12] which are applicable to

a motorcycle." (Stats. 1968, ch. 1303, p. 2457, § 5.)


     "Darkness" is defined as "any time from one-half hour after

sunset to one-half hour before sunrise and any other time when

visibility is not sufficient to render clearly discernable any

person or vehicle on the highway at a distance of 1,000 feet." (§

280.)

                                7.                            90-302

streets and highways in their jurisdiction.    And then, was the

authority granted by section 21115 meant to permit local

authorities to approve the operation of golf carts on streets and

highways having speed limits in excess of 25 miles per hour?


          In answering our questions we follow several beacons for

statutory construction.     First and foremost, we must try to

ascertain the intent of the Legislature for enacting sections 21716

and 21115 and interpret them in such a way as to effectuate that

purpose. (Cf., Sand v. Superior Court (1983) 34 Cal. 3d 567, 570;

Great Lake Properties, Inc v. City of El Segundo (1977) 19 Cal. 3d
152, 153; Select Base Materials v. Board of Equalization (1959) 51
Cal. 2d 640, 645.) To do so we looked first to the words of the

sections themselves. (People v. Belleci, supra, 24 Cal.3d at 884;

Moyer v. Workmen's Compensation Appeals Board, supra, 10 Cal.3d at

230; Steilberg v. Lackner, supra, 69 Cal.App.3d at 785; Rich v.

State Board of Optometry, supra, 235 Cal.App.2d at 604.) But when

we did that we saw how the wording of each statute appeared

unambiguous when considered alone, but that certain ambiguities

arose when the two were considered together.


          We know that we must read the sections together in such

a way as to harmonize their provisions and give effect to the terms

of each. (Cf., People v. Black (1982) 32 Cal.3d 1,5; Palos Verdes

Faculty Association v. Palos Verdes Peninsula School District

(1978) 21 Cal.3d. 650, 659; Moyer v. Workmen's Comp. Appeals Bd.,

supra, at 230; People v. Kuhn (1963) 216 Cal. App. 2d 695, 698; 68

Ops.Cal.Atty.Gen. 79, 82 (1985); 62 Ops.Cal.Atty.Gen. 701, 703

(1979).)    But as demonstrated, their wording presents several

possibilities as to how they may interrelate and thus uncertainty

exists in the exact relationship between them that was intended by

the Legislature. Fortunately "in the present instance both the

legislative history of the statute[s] and the wider historical

circumstance[s] of [their] enactment are legitimate and valuable

aids in divining the statutory purpose [and thus aides in resolving

that uncertainty]." ( California Mfrs. Assn. v. Public Utilities

Com. (1979) 24 Cal. 3d 836, 844; accord, Sand v. Superior Court,

supra, at 570; Grannis v. Superior Court (1905) 146 Cal. 245, 247­
248; Alford v. Pierno (1972) 27 Cal. App. 3d 682, 688.) We therefore

turn to the legislative history of the sections to solve the

problem.


          The 1968 Legislation. Sections 21716 and 21115 were both

adopted in 1968 as part of a single legislative enactment that

added the five aforementioned sections to the Vehicle Code to

specifically deal with the operation of golf carts on the State's

highways. (Stats. 1968, ch. 1303, pp. 2456-2457, §§ 1-5, adding

Veh. Code §§ 345, 4019, 21115, 21716, and 24001.5, respectively.)6


       6
           Sections 345, 4019, 21716, and 24001.5 appear today as they

were       originally enacted in 1968; however section 21115 was

                                     8.                          90-302
 Prior to that time, the Vehicle Code did not treat golf carts

differently from other vehicles as far as registration and

equipment requirements were concerned. As today, under the code

then no person could drive any "motor vehicle" on a highway unless

it was first registered with the State Department of Motor

Vehicles.   (Veh. Code [1959], § 4000.)     Since the Code defined

"motor vehicle" as "a vehicle which is self-propelled" (id., § 415;

cf. id., § 6707), golf carts came within the definition of "motor

vehicle", and therefore had to be registered with the DMV in order

to be driven on a street or highway.         They also had to be

appropriately equipped (id., § 24002; cf. id., § 24001)8 and have

displayed the appropriate license plate(s) (id., §§ 4850, 5200­
5202).


          From documents in its legislative history we learn that

the 1968 legislation (AB 840) was designed to provide special rules

for the registration, required equipment, and operation of golf

carts. (See e.g., Report of Committee Consultant To Committee

Members On AB 840, Assembly Committee On Transportation and

Commerce9.)    As ultimately enacted, the legislation did the



subsequently amended three times (Stats. 1970, ch. 792, supra;

Stats. 1977, ch. 124, supra; Stats 1989, ch. 389, supra).

         7
       Section 670 defined "vehicle" as "a device by which any

person or property may be propelled, moved, or drawn upon a

highway, excepting a device moved exclusively by human power or

used exclusively upon stationary rails or tracks."   (Veh. Code

[1959], § 670.)

     8
      Section 24002 of the 1959 Vehicle Code provided that "it is

unlawful to operate any vehicle ... which is not equipped as

required by this code...." Section 24001 of the Code provided that

"This division [i.e., division 12 dealing with Equipment of

Vehicles] ... unless otherwise provided, applies to all vehicles

... when upon the highways...."

    9
     The cited Report of the Consultant to the Assembly Committee

on Transportation and Commerce states: 


     "AB 840 was introduced at the request of a golf cart

manufacturer in the author's district. [¶] In order for golf carts

to be operated on any public roads at the present time, the golf

cart must be registered with DMV and meet specified equipment

requirements. The problem created by the current law is that very

few, if any, golf carts are manufactured to meet these equipment

requirements. However, some manufacturers are signing affidavits

stipulating that their carts meet the Vehicle Code equipment

standards in order to permit the purchaser to register the cart

with DMV. [¶]It is felt it would be more reasonable if golf carts

were required to meet the less restrictive vehicle equipment

                                9.                            90-302
following: (1) It added section 345 to the Vehicle Code to define

"golf cart". (2) It added section 4019 to exempt golf carts from

the registration requirements of the Code, but only when they were

operated pursuant to section 21115. (3) It added section 21115 to

authorize local authorities to designate up to one-half mile of

certain highways under their jurisdiction for combined use by golf

carts and regular vehicular traffic and to prescribe rules and

regulations therefor. (4) It added our section 21716 to prohibit

the operation of golf carts on any highway except in a speed zone

of 25 miles per hour or less. And (5), it added section 24001.5 to

specify that golf carts (as defined in section 345) were only to be

subject to the equipment requirements of the Vehicle Code that were

applicable to motorcycles.      (Stats. 1968, ch. 1303, §§ 1-5,

respectively.)


          Three things are worthy of note regarding the 1968 golf

cart legislation. One is that the 25 mile per hour speed limit for

the highways upon which golf carts would be permitted to operate

under section 21716 had been deliberately set by a Senate amendment

on June 28, 1968; prior thereto, the speed limit of the zone in

which they could operate had been fixed at 35 miles per hour.    We

surmise that the lower limit was imposed for safety reasons because

it would be more consistent with the 15 mile per hour operational

limit of golf carts as defined in section 345 (cf. fn. 1(b), ante).


          Second, it is to be particularly noted that sections

21716 and 21115 came into the legislation at different times. AB

840 contained the addition of section 21716 to the Vehicle Code to

restrict the operation of golf carts to speed zones of 25 miles per

hour or less early in its gestation, and at a time when any

addition of section 21115 was still in the offing.       Thus when

section 21716 was already considered, no mention yet was made of

local authorities being able to designate portions of highway for

combined golf cart and regular traffic use. That provision only

came about with a Senate amendment on July 20, 1968 when section




requirements that apply to motorcycles rather than the equipment

requirements for passenger cars." (Report of Committee Consultant

To   Committee  Members   On  AB   840,  Assembly  Committee   On

Transportation and Commerce, supra.)


     This document is properly considered in determining the

Legislature's purpose for enacting AB 840. (See e.g.,      Southern

Cal. Gas Co. v. Public Utilities Com. (1979) 24 Cal. 3d 653, 659;

People v. Martinez (1987) 194 Cal. App. 3d 15, 22; Ventura v. City of

San Jose (1984) 151 Cal. App. 3d 1076, 1080; Southland Mechanical

Constructors Corp. v. Nixen (1981) 119 Cal. App. 3d 417, 427; People

v. Swinney (1975) 46 Cal. App. 3d 332, 342; Maben v. Superior Court

(1967) 255 Cal. App. 2d 708, 713.) 


                                10.                           90-302

21115 was added to the Bill.     (Sen. amdt. to AB 840, July 20,

1968.)


          Third, it is to be noted that no mention was made at all

in the 1968 legislation about local authorities being able to

prescribe speed limits as part of the rules and regulations that

they could adopt for a combined use highway. As we shall see, that

specific authority was not to be granted until 1970.      (Stats.,

1970, ch. 792, p. 1507, § 1.)


          In the 1968 statutory scheme devised for golf cart

operation, section 21716 was the primary section. It established

a maximum speed limit for golf carts operating on any street or

highway in the State, independent of any action a local authority

might take under section 21115, for that section made no mention of

speed limits.10   However, if a local authority did designate a

portion of a local street or highway for combined golf cart and

regular vehicular traffic under the section 21115, golf carts

operating on it would not have to be registered with the Department

of Motor Vehicles.     And thus is solved the confusion of what

section 21115 makes legal beyond that which section 21716 already

permitted: Under section 21716, golf carts could already be driven

on streets and highways in speed zones of 25 miles per hour or

less, but they had to first be registered by the DMV. Now on a

section 21115 street or highway it would be legal to drive them

without that registration.


          As noted, sections 21716, 24001.5, 4019, and 345 remain

today as they were enacted in 1968. However, section 21115 was

subsequently amended three times (Stats. 1970, ch. 792, supra;

Stats. 1977, ch. 124, supra; Stats 1989, supra) and the first of

those amendments specifically gave local authorities, authority to

set speed limits on the one half mile portion of street or highway

that they would designate for combined golf cart and regular

vehicular traffic use. We therefore must look to that legislation

to see if it was meant to change the statutory scheme established

for golf carts in 1968.


          The 1970 Legislation. Section 21115 was amended in 1970

by SB 35. (Stats. 1970, ch. 792,supra.) The major reason for the

legislation was that residents of a particular adult residential

golfing/retirement community found that the ½ mile limit of highway


     10
       If there were any doubt as to the primacy of section 21716

over section 21115 we would, "`as a last resort ... apply the rule

that the later provision in point of position controls the earlier

provision although both are in the same statute and passed at the

same time.' (People v. Moroney [1944] 24 Cal. 2d 638, 645.)"

(Hartford Acc. etc. Co. v. City of Tulare (1947) 30 Cal. 2d 832,

835.) Section 21115 was added by section 3 of Chapter 1303 of the

Statutes of 1968; section 21716 was added by section 4.

                                11.                           90-302

that could be designated by their local authority under section

21115 to exempt golf carts from Vehicle Code registration, was not

sufficient to permit many of them to drive from their homes to the

community golf course. (See e.g., Letter from the Bill's author,

Senator Nejedly, to Governor Reagan (Aug. 26, 1970), post;

Description of SB 35, Assembly Transportation Committee, post;

Letter from Senator Nejedly to J.W. Dent, Member of the Assembly

(July 31, 1970); Letters from the Rossmoor Walnut Creek Golden Rain

Foundation to the Bill's author (Oct. 3, 1969 and Jan. 7, 1970);

Letter from the Rossmoor Golf Club to the Golden Rain Foundation

(Oct. 22, 1969).) 


          The initial solution to the problem was to increase the

length of local highway adjacent to a golf course that a local

authority could designate for combined golf cart and regular

vehicular use from ½ mile to 1½ miles. (See SB 35 as introduced in

the Senate on January 12, 1970.)       However, that approach was

abandoned on February 19, 1970, when the Bill was amended in the

Senate to speak instead of local authorities designating only local

highways "within or bounded by a real estate development offering

golf facilities" for any combined use. (See Sen. amendments to SB

35, February 19, 1970.)11


          But more important for our purposes, SB 35 was also

amended on February 19th to specifically mention that the rules and

regulations that a local authority might adopt to govern a combined

use highway under section 21115, could include the establishment of

speed limits. The kernel of what is now sentence #4 of the section

was added as follows:


          "Such rules and regulations may establish speed

     limits and other operating standards but shall not

     require that golf carts conform to any requirements of



     11
       The authority of local agencies to designate local highways

"adjacent to a golf course and between the golf course and the

place where golf carts are parked or stored" for combined golf cart

and regular vehicular traffic use was reinstated when SB 35 was

amended for a final time, in the Assembly, on July 15, 1970. [It

is interesting to note that those amendments were drafted by the

Legislative Counsel at the behest of the author of the original

1968 golf cart legislation (AB 840) because he did not wish to see

that repealed. (See Letter, D.E. Whittington, Deputy Legislative

Counsel, to K. Cory, Member of the Assembly, dated July 13, 1970;

Memorandum, J.A. Nejedly to J.W. Dent, Member of the Assembly,

dated July 31, 1970.)] The half mile limit for such a designation

on a highway outside a development, originally imposed in 1968, was

also reinstated at the same time. (See, Ass. amendments to SB 35

of July 15, 1970; Letter of D.E. Whittington, supra; Legislative

Analyst's Analysis of SB 35, July 21, 1970.)

                                12.                           90-302

     this code with respect to equipment, registration, or

     licensing." 


           Thus, with this and the other amendments that were made

to section 21115 in 1970, the section took form as it essentially

appears today: A local authority could designate up to one half

mile of a local street or highway adjacent to a golf course, or a

local street or highway within a "real estate development offering

golf facilities", for combined golf cart and regular vehicular

traffic use, if it found that the street or highway was designed

and constructed to safely permit that usage. And a local authority

was given specific power to establish speed limits on the highways

it designated for that combined use.     Under section 4019, golf

carts could be driven on section 21115 highways without having to

be registered (or perforce licensed) with the Department of Motor

Vehicles.12


          It might appear from the 1970 amendment to section 21115

that local authorities, which could now set speed limits on

combined use highways, could do so independently of section 21716,

and that the primacy of the latter section, established in the 1968

legislation, had been reversed and now depended on local action.

However, documents in the legislative history show that that was

never intended to be the case.


          As mentioned, the purpose for the 1970 amendment to

section 21115 was to accommodate residents of certain communities

offering golf facilities who lived more than one half mile from

their golf course and could not drive their golf carts on the local

streets from their homes to the course without first having to

register them with the Department of Motor Vehicles. Other than

making that accommodation, by permitting local authorities to

designate all local streets within such a development for combined

golf cart and regular vehicular traffic use to give them the

benefits of section 21115, the 1970 legislation was not meant to

change the basic scheme of golf cart regulation that had been

established in 1968.    And specifically, although the matter of


    12
      Section 21115 was once again amended in 1977. (Stats. 1977,

ch. 124, p. 560, § 1.) The amendment extended to one mile, the

length of highway outside a "real estate development offering golf

facilities" that a local agency could designate for combined golf

cart and regular vehicular traffic use.      It also limited the

equipment requirement of section 24001.5 to golf carts operated on

combined use highways during darkness. 


       In 1989 the section was again amended. (Stats. 1989, ch.

389, p. ___, § 1.) Other than specifying that a local agency could

provide "crossing zones" as part of the rules and regulations it

would establish for a combined use street or highway, the amendment

is not significant for our purposes.

                                13.                           90-302

local authorities establishing speed limits was now mentioned in

section 21115, the legislative documents are replete with

statements indicating that any street designated for combined use

would still have to have a maximum speed limit of 25 miles per

hour.


          For example, we read the following in a description of SB

35 by the Assembly Transportation Committee:


          "This bill was introduced at the request of the

     residents of the Rossmoor community in Walnut Creek.

     Rossmoor is a special community built for adults. [¶]The

     purpose of SB 35 is to permit Rossmoor residents to drive

     to and from their community golf course in a golf cart

     that has not been registered with DMV.      However, the

     following Vehicle Code provisions regulating golf carts

     would still be retained:


          "1. The street on which the golf cart is driven must

     be posted at 25 miles per hour or less.


            "2. The driver of the cart must have a license.


          "3.   The golf cart must have certain prescribed

     equipment.


          "...." (Emphasis added; see also (    Memorandum of

     J.A. Nejedly to J.W. Dent, supra.)


A similar description of SB 35 is found in the letter from the

author of the Bill commending it to Governor Reagan for signature

into law (Letter of State Senator John A. Nejedly to Governor

Reagan, supra)13 and similar statements were contained in a press

release by the author when it was signed into law (Press Release,

Office of Senator John A. Nejedly, September 4, 1970).


          It is therefore seen that the 1970 legislation was

neither meant to change the general scheme of golf cart regulation

set in 1968, nor the specific need for a street designated by a

local authority for combined golf cart and regular vehicular use to



       13
        "This letter is to respectfully request your favorable

consideration of my Senate Bill 35. [¶][¶]Specifically, the bill

permits unregistered golf carts to be ridden within a real estate

development of the type having a security gate and golf facilities.

[¶]However, certain Vehicle Code provisions relating to golf carts

would still be retained; namely, (1) the street on which the golf

cart is driven must be posted at 25 mph or less; (2) the driver of

the golf cart must have a license; (3) the golf cart must have

certain prescribed equipment." (Emphasis added.)

                                 14.                           90-302

have a speed limit of 25 miles per hour or less, which limit had

been deliberately set by the legislature in 1968.


          With this general background, we can proceed to answer

the specific questions that were asked.


          1. Operating Golf Carts On Local Streets And Highways

When A Local Authority Has Not Acted Under Section 21115. We are

first asked whether golf carts may be operated on local streets and

highways, with speed limits of 25 miles per hour or less, if a

local agency has not acted under section 21115 to designate

portions of highways under its jurisdiction for combined golf cart

and regular traffic use. We conclude that they may, provided that

they are properly registered and equipped.


          We have seen in our examination of the legislative

history of the State golf cart legislation how the Legislature has

carefully provided rules for the operation of golf carts on the

State's highways.    Sections 21716 and 21115 must not only be

construed in relation to each other, but also in the context of

that entire statutory framework in which they were wrought. (Cf.

Turner v. Board of Trustees (1976) 16 Cal. 3d 818, 826; Moyer v.

Workmen's Comp. Appeals Bd, supra, 10 Cal. 3d at 230; People v.

Moroney (1944) 24 Cal. 2d 638, 642; Earl Ranch, Ltd. v. Industrial

Acc. Com. (1935) 4 Cal. 2d 767, 769; Marrujo v. Hunt (1977) 71
Cal. App. 3d 972, 977.)    When we look to that whole package the

pieces of our puzzle fall into place. 


           We saw that the 1968 legislation was meant to provide

special statutory rules for the operation of golf carts on the

streets and highways of the State, and that sections 21716 and

21115 were part of them, but had separate and independent reasons

for their respective enactment. Section 21716 was meant to set

forth a carefully considered general rule for the operation of golf

carts on streets and highways: the section does not prohibit their

operation, but does provide that they may only be operated in speed

zones of 25 miles per hour or less. As with other motor vehicles

(cf. §§ 415, 670, supra), they can be operated if they are

registered (§ 4000), properly equipped (per § 24001.5), and have an

appropriate license plate displayed (§§ 4850, 5200-5202). Thus, a

golf cart which is properly equipped and registered may be operated

upon a public highway having a speed limit of 25 miles per hour or

less by a licensed operator in accordance with traffic laws because

nothing in the Vehicle Code prohibits such operation. (Cf. Ex

Parte Daniels (1920) 183 Cal. 636, 639 ["The streets of a city

belong to the people of the state, and every citizen has a right to

the use thereof, subject to legislative control...."]; accord,

Rumford v. City of Berkeley, supra, 31 Cal.3d at 549; Escobedo v.

State of California (1950) 35 Cal. 2d 870, 875-876;         City of

Lafayette v. County of Contra Costa, supra, 91 Cal.App.3d at 753.)



                                15.                           90-302

          Section 21115 was never meant to, and does not detract

from that. The section had a completely different reason for being

enacted, viz, to provide a special rule to govern the operation of

golf carts in the special situation of specifically designated one-

half mile portions of local streets and highways where they could

be driven without first being registered with the Department of

Motor Vehicles (§ 4019), or perforce having the indicium of

registration, a license, displayed.


          We therefore conclude that golf carts may be operated on

local streets and highways with a speed limit of 25 miles per hour

or less, even if a local agency has not taken action under section

21115 to designate them for combined golf cart and regular

vehicular traffic use.    However, before a golf cart may be so

driven it must first be registered with the Department of Motor

Vehicles, bear a Department issued license plate, and have

appropriate equipment (§ 24001.5).


          2. Local Agency Action Affecting Golf Cart Operation.

Our second question asks the extent to which local authorities may

extend or restrict the operation of golf carts on local streets and

highways. Specific inquiry is made as to (a) whether section 21716

limits the action local authorities may take under section 21115 to

permitting the operation of golf carts on combined use highways

which have a speed limit of 25 miles per hour or less; (b) whether

local authorities acting under section 21115 can permit the

operation of golf carts in crossing zones where the speed limit of

the intersecting street exceeds 25 miles per hour; and (c) whether

local authorities can prohibit the use of golf carts on local

streets and highways altogether.


          Speed Limit Of Designated Highway.      As we have seen,

local authorities were given the specific authority to set speed

limits for combined use highways in the 1970 amendment that was

made to section 21115.       But as we have demonstrated, the

legislative history of that amendment makes it clear beyond doubt's

peradventure that when a local authority acts under the section, it

may only designate those local streets and highways that have speed

limits of 25 miles per hour or less for combined golf cart and

regular vehicular traffic use.     The general prohibition set in

section 21716 against golf carts operating otherwise was never

meant to be overridden. 


          The legislature has given local authorities the power to

decrease speed limits to 25 miles per hour on certain streets. (§

22358.)    That would then permit the street to qualify for

designation as a combined use highway.        But we believe the

Legislature intended section 21716 to be an absolute ban on golf

carts operating on any portion of highway having a speed limit

exceeding 25 miles per hour.       As mentioned, that limit was

deliberately set with traffic safety in mind, given the 15 mile per

hour operational limit of a golf cart (cf. § 345). We therefore

                                16.                           90-302

conclude that a local agency may not permit the operation of golf

carts on local streets and highways with speed limits in excess of

25 miles per hour.


          Crossing Zones. Specific concern was raised whether a

local agency, acting under section 21115, may permit the operation

of golf carts in crossing zones which traverse a street or highway

that has a speed limit of more than 25 miles per hour. We conclude

it may not.


          Local authorities may only regulate traffic on public

streets to the extent that they have been expressly authorized to

do so in the Vehicle Code, and unless an express authorization

appears therein, a local authority has no power in the area.

(§ 21; see Rumford v. City of Berkeley, supra, 31 Cal.3d at 550;

City of Lafayette v. County of Contra Costa, supra, 91 Cal.App.3d

at 749; 73 Ops.Cal.Atty.Gen., 13, 15, supra; 68 Ops.Cal.Atty.Gen.

101, 102, supra.) Moreover, any delegation of a power to local

authorities to regulate traffic "is [to be] strictly construed...."

(Rumford v. City of Berkeley, supra at 550, 553; see also, City of

Lafayette v. County of Contra Costa, supra at 756; People v. Moore

(1964) 229 Cal. App. 2d 221, 228; 73 Ops.Cal.Atty.Gen., supra; 67

Ops.Cal.Atty.Gen. 1, 4, supra.)


           Section 21115 was amended last year to permit local

authorities to establish "crossing zones" for golf cart use. (SB

48; Stats. 1989, ch. 389, supra.) We understand a "crossing zone"

to be a corridor that is designated across a street or highway that

runs through a golf course, to permit golf carts to go from one

part of the course to another. 


          However, when a local agency acts to establish a crossing

zone it does so by authority of section 21115.        That section

empowers local authorities to designate portions of certain

highways for combined use by golf carts and regular vehicular

traffic and to adopt rules and regulation to govern that traffic.

The designation then permits the operation of golf carts on the

highways so designated in accordance with those rules and

regulations. Section 21115 specifically provides that the rules

and regulations may include the establishment of "crossing zones".

But it must not be forgotten that the rules and regulations that a

local agency adopts under the section are meant for the regulation

of traffic on a combined use highway     .    Thus the rules and

regulations themselves apply only to highways or portions of

highways that have been designated for combined use, but as we have

shown, it is only those areas of highway that have speed limits of

25 miles per hour or less that may be so designated. Thus, the

crossing zones contemplated by section 21115 may only be located in

a designated portion of a highway that has a speed limit of 25

miles per hour or less. The section does not permit the operation

of a golf cart in a crossing zone across a highway having a speed

limit greater than 25 miles per hour.

                                17.                           90-302

          In section 21716 the Legislature has plainly spoken: "No

person shall operate a golf cart on any highway except in a speed

zone of 25 miles per hour or less." (§ 21716; emphasis added.) A

crossing zone, though traversing a highway, is nonetheless on the

highway it traverses. (Cf. § 365 ["intersection"].) Under section

21716 golf carts may not be operated there if the speed limit of

the highway at that point is more than 25 miles per hour, because

the zone in which the cart would operate would not be one of 25

miles per hour or less. 


          Lastly, we have seen how when 21716 was adopted in 1968,

the Legislature deliberately set 25 miles per hour as the maximum

speed limit that streets and highways could have if golf carts were

to be operated upon them.         That limit, we surmised, was

purposefully set because the Legislature considered its 10 mile an

hour differential from a golf cart's upper operational limit to be

the maximum that could be permitted on a combined use highway and

still be consistent with traffic safety on it. But those traffic

safety considerations for a combined use highway are just as

compelling in the situation where a golf cart crosses a street or

highway, as when it travels along it. Whether a golf cart travels

parallel with regular vehicular traffic along a highway, or travels

perpendicular to the highway and the vehicular traffic's flow, the

difference between the cart's maneuverability and capabilities and

that of the regular vehicular traffic is still there. 


          We therefore conclude that local authorities may not

establish crossing zones across local streets or highways that have

speed limits in excess of 25 miles per hour.


          A Local Authority Prohibiting The Use Of Golf Carts On

Local Streets Altogether.       The final specific inquiry made

regarding the scope of local authorities powers to expand or

restrict the operation of golf carts on local streets and highways,

is whether they can ban their operation altogether. The question

as asked came in the context of section 21115, i.e., if local

authorities do not act under that section to designate a local

street or highway for combined golf cart and regular traffic use,

are golf carts thereby precluded from using it. 


          We answered that in question one:      golf carts may be

operated on any street or highway with a speed limit of 25 miles

per hour or less independent of section 21115, and no action by a

local authority is necessary to effect that permission. We find

now that no action by a local agency under section 21115 can affect

it.


          Again, local authorities may only regulate traffic on

public streets to the extent that they have been expressly

authorized to do so in the Vehicle Code, and unless an express

authorization appears therein, a local authority has no power in

the area. (§ 21; see,    Rumford v. City of Berkeley, supra, 31

                                18.                           90-302

Cal.3d at 550; City of Lafayette v. County of Contra Costa, supra,

91 Cal.App.3d at 749; 73 Ops.Cal.Atty.Gen. 13, 15,       supra; 68

Ops.Cal.Atty.Gen. 101, 102, supra.) As     we have shown, section

21115 is positive in thrust; it adds to one's ability to drive a

golf cart on certain local streets and highways because it enables

one to avoid the necessity of first having to register the vehicle.

(§ 4019.) The section and its legislative history are devoid of

any indication that it was meant to derogate from the basic ability

of being able to drive a properly registered golf cart on a local

street, as long as its speed limit is 25 miles per hour or less.

We therefore conclude that under section 21115, local authorities

may not prohibit the operation of golf carts on local streets or

highways, either through action or inaction.


          However, the primary statute governing local control over

highway uses is not section 21115, but rather section 21101 of the

Vehicle Code. (Cf. 67 Ops.Cal.Atty. Gen. 1, 5, supra.) There, in

subdivision (c) of the section, the Legislature has given local

authorities the power to adopt rules and regulations "[p]rohibiting

the use of particular highways [under their jurisdiction] by

certain vehicles ...." (§ 21101, subd. (c); emphasis added.)


          The Legislature's use of the word "certain" to describe

the vehicles that local authorities can prohibit from using

particular local streets and highway, indicates that it did not

wish to define or particularize them on a statewide basis, but

intended instead to leave the matter of saying exactly which types

of classes of vehicles might be prohibited from using particular

local highways to local discretion, as local conditions warranted.

(Cf. 73 Ops.Cal.Atty.Gen. 13, 19, supra.) Thus,


          "In 55 Ops.Cal.Atty.Gen. 178 (1955) we ... said that

     [although the phrase 'certain vehicles' was not defined

     (Id. at 182)], it was broad enough to permit a city or

     county to prohibit the use of particular highways or

     streets by certain classes of vehicles, such as those

     determined to be excessively noisy. (Id. at 183.) Our

     conclusion was cited in City of Lafayette v. County of

     Contra Costa, supra, 91 Cal. App. 3d 749 in support of the

     proposition that subdivision (c) would permit a city to

     prohibit certain classes of vehicles, "such as trucks, or

     tractors, or oversize or 'excessively noisy' vehicles, or

     those lacking air-inflated tires," from using particular

     highways. (Id. at 756 fn. 2.) In 67 Ops.Cal.Atty.Gen.

     1, supra, we again considered the subdivision and

     concluded that the phrase 'certain vehicles' gave local

     agencies some limited authority to restrict the roads on

     which certain cargoes, such as hazardous material, might

     be transported in the jurisdiction. (Id. at 5-7.) (73

     Ops.Cal.Atty.Gen. at 19, supra.)



                                19.                           90-302

          By parity of reasoning, we conclude that if local

conditions warrant, a local agency could ban golf carts from

particular local streets under section 21101, subdivision (c).


          But a caveat is in order. In 67 Ops.Cal.Atty.Gen. 1,

supra, we noted that a number of qualifications had to accompany

the grant of authority under section 21101, subdivision (c).

Pertinent here were (a) that a local authority could not use that

authority to thwart the application of other state laws (cf. 55

Ops.Cal.Atty.Gen. 178, 183, supra), and (b) that "as in all cases

regarding the exercise of police powers, the [local action] must

not be 'arbitrary, unreasonable, or confiscatory.' [Citations.]"

(67 Ops.Cal.Atty.Gen., supra at 6.)    That means, in part, that

there must be a valid governmental objective to be served and the

means adopted to achieve it are reasonably related to doing so.

(Cf. Skyline Materials, Inc. v. City of Belmont (1961) 198
Cal. App. 2d 449, 455; Neary v. Town of Los Altos Hills (1959) 172
Cal. App. 2d 721, 726.)


          A total ban on the operation of golf carts on all local

streets and highways would not be justified under section 21101,

subdivision (c). Such action would not come within the specific

grant of authority to "prohibit[] the use of particular highways by

certain vehicles" because the word "particular" means something

less than all. (Webster's Third New Intnl. Dict. (1971 ed.) at p.

1646; see also, Neary v. Town of Los Altos, supra, 172 Cal.App.2d

at 728.)    However, it is possible that valid, compelling, and

legitimate reasons might exist for a local authority to find it

necessary to ban golf carts from a particular local street or

highway, and that a decision to do so would be proper under the

circumstances. For example, if some problem was being caused by

the operation of golf carts on a particular street or highway which

could only be solved by prohibiting their operation on it, action

taken by a local authority to ban the carts would be proper.

Further, that action would no more impinge on state law, than would

action taken by a local authority under subdivision (c) to ban any

other type of vehicle that could otherwise travel on local streets

and highways.


          We therefore conclude that while local authorities may

not ban golf carts from operating on all local streets and

highways, they may prohibit their operation on particular local

streets and highways under section 21101, subdivision (c), if that

action is called for to remedy untoward circumstances brought about

by the operation of the carts on the streets.


          In answer to question two then we conclude as follows:

Generally speaking, local authorities may not restrict golf carts

from operating on any public highway within their jurisdiction

having a speed limit of 25 miles per hour or less, if the carts

have been registered with the Department of Motor Vehicles and are

properly equipped as required by the Vehicle Code. However, if

                                20.                           90-302

circumstances warrant, they may ban golf carts from using

particular streets and highways under section 21101, subdivision

(c).   If a local authority designates a portion of highway for

combined use by golf carts and regular vehicular traffic under

section 21115, then golf carts that are not registered with or

licensed by the DMV may be used upon them. But local authorities

may not permit golf carts to be operated on streets and highways

with speed limits in excess of 25 miles per hour, or in a crossing

zone that traverses such a street or highway.


                              ****





                               21.                           90-302